Case 1:16-cv-08072-PKC Document 156 Filed 02/26/20 Page 1 of 2

 

THE City oF NEW YORK

JAMES &. JOHNSON LAW DEPARTMENT Andrea 0’ Connor
Corporation Counsel 100 CHURCH STREET Labor & Employment Law Division
NEW YORK, NY 10007 Phone: 212-356-4015

Fax: 212-356-1148
aoconnor@iaw.nyc. gov

February 26, 2020

Conference Teak

VIA ECF From: 5| 2 2 2OLO

Honorable P. Kevin Castel ; lay 13,2020 a4 77
Southern District of New York . » Mag 13.2020 oF 7 Joa a oF: g fe ofA 77 -
500 Pearl Street L ore LL Lett GE
New York, New York 10007-1312 ZReN CASTEL, US.Dd.
Date: 3/26 free ot Q20
Re: Murray, et al. v. City of New York
16 Civ, 08072 (PKC)

   

Dear Judge Castel:

I am the Assistant Corporation Counsel in the office of James E. Johnson,
Corporation Counsel of the City of New York, assigned to represent the defendant in the above-
referenced action. I write to respectfully request that final pre-trial conference currently
scheduled for May 22, 2020 at 2:00 p.m. be rescheduled to a day and time convenient for the
Court. Plaintiffs’ counsels consent to this request and, as indicated below, have provided their
availability. This request does not affect any other deadlines in this matter.

On January 24, 2019, Assistant Corporation Counsels Garret Kamen and Corbin
Carter appeared for a pre-trial conference at which I, as supervisor for Mr. Kamen and Mr.
Carter, was ordered to attend all future conferences in this matter. Both Mr. Kamen and Mr.
Carter are no longer employed by this Office. See Dkt. Nos. 139; 154. This matter will be
reassigned to trial counsel in the coming days and the new attorney(s) will promptly file a notice
of appearance.

On February 21, 2020, the Court issued an order setting deadlines for the
submission of pre-trial materials. All pre-trial submissions are due by May 1, 2020 and the final
pre-trial conference is scheduled for May 22, 2020, I respectfully request that the May 22
conference be rescheduled because I will be out of state on a family vacation from May 16 to
May 23. After conferring with Your Honor’s chambers and plaintiffs’ counsel, all parties and

 
Case 1:16-cv-08072-PKC Document 156 Filed 02/26/20 Page 2 of 2

the Court are available to reschedule the conference to any time on May 12, 13 or 14. Allparties
are also available on May 27, May 28 (before 2 p.m.) and May 29.

T thank the Court for its consideration of this request.

Respectfully submitted,
{sf

Andrea O’Connor
Assistant Corporation Counsel

cc: All Counsel (by ECF)

 
